Citation Nr: 0931048	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-33 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to Agent Orange exposure, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1973.  The Veteran passed away on February [redacted], 2005, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO).  

The appellant testified before the undersigned Veterans Law 
Judge in April 2009.  That same month, the appellant's 
representative requested a copy of the transcript of the 
April 2009 hearing, which was provided in June 2009.  The 
appellant was given the opportunity to correct the transcript 
if she felt it did not accurately reflect what was said at 
the hearing.  The appellant has not responded and a copy of 
the transcript of the April 2009 hearing is associated with 
the claims file.


FINDINGS OF FACT

1.  In October 2003, the Veteran filed a claim for 
entitlement to service connection for prostate cancer, to 
include as due to exposure to Agent Orange.

2.  At the time of the Veteran's death on February [redacted], 2005, 
the Veteran's claim for entitlement to service connection for 
prostate cancer, to include as due to exposure to Agent 
Orange, was still pending.

3.  Evidence of record at the time of the Veteran's death on 
February [redacted], 2005 fails to show that the Veteran had a 
diagnosis of prostate cancer.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits based on the 
Veteran's pending claim of service connection for prostate 
cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1137, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  

The Board finds that an April 2006 letter satisfied VA's duty 
to notify provisions under the VCAA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, this letter advised the 
appellant of what information and evidence was needed to 
substantiate her claim for accrued benefits.  This letter 
also informed the appellant about what information and 
evidence must be submitted by her, including enough 
information for the RO to request records from the sources 
identified by the appellant.  Further, this letter advised 
her of what information and evidence would be obtained by VA, 
namely, relevant records from any Federal agency.  Finally, 
the April 2006 letter was sent prior to the October 2006 
initial adjudication of the appellant's claim.  Thus, notice 
regarding the VCAA elements addressed in this letter was 
timely.  See Pelegrini II, 18 Vet. App. at 120-21.

As for VA's duty to assist, as will be explained in greater 
detail below, the outcome of an accrued benefits claim hinges 
on the application of the law to evidence which was in the 
file at the time of the Veteran's death.  See 38 C.F.R. § 
3.1000(a) (2008).  However, the Court has held that 
"evidence in the file at the date of death" includes 
service department records, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  Hayes v. Brown, 4 Vet. App. 353 (1993); 38 
C.F.R. § 3.1000(d).  In the present case, the Veteran did not 
indicate in his October 2003 claim for service connection for 
prostate cancer that he had any treatment for prostate cancer 
during service or at a VA facility.  In fact, the Veteran 
reported only that he had treatment for prostate cancer from 
a private medical doctor.  Nevertheless, the Veteran's 
service treatment records and service personnel records have 
been obtained and associated with the claims file.  In 
addition, the RO's September 2007 statement of the case 
reflects that there were no VA treatment records for prostate 
cancer at the time of the Veteran's death.  Moreover, during 
her April 2009 hearing before the Board, the appellant 
reported that the Veteran received treatment for his prostate 
cancer from a private oncologist, and did not receive 
treatment from a VA facility.  It was indicated that the 
private records were not submitted to the VA when the Veteran 
filed his claim, but that the medical evidence was submitted 
with the cause of death claim.  In light of the above, the 
Board is satisfied that VA made reasonable efforts to obtain 
any potential service records, VA treatment records, and any 
other records which might be in VA's possession that may 
pertain to the appellant's accrued benefits claim.  However, 
there is no evidence that any such records exist.  
Accordingly, no further evidentiary development is necessary 
for the claim decided herein.

In sum, "the record has been fully developed," and it is 
difficult to discern what additional guidance VA could have 
provided to the appellant regarding what further evidence she 
should submit to substantiate her claim.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations and 
the record is ready for appellate review.

The Board has carefully reviewed the record and concludes 
that, at the time of his death, the Veteran had the following 
pending claims: (1) entitlement to service connection for 
prostate cancer, to include as due to in-service exposure to 
Agent Orange; (2) entitlement to service connection for 
posttraumatic stress disorder; (3) entitlement to service 
connection for a left ankle disorder; (4) entitlement to 
service connection for a back disorder; and (5) entitlement 
to service connection for a bilateral leg disorder.  In an 
October 2006 rating decision, the RO denied entitlement to 
service connection for all of the pending claims for accrued 
benefits purposes.  However, the appellant only appealed the 
RO's denial of entitlement to service connection for prostate 
cancer, to include as due to in-service exposure to Agent 
Orange, for accrued benefits purposes.

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as 'accrued benefits') 
and due and unpaid for a period not to exceed two years."  
38 U.S.C.A. § 5121 (West 2002).

Parenthetically, the Board notes that the law was amended in 
2003 to remove the two-year limitation on accrued benefits so 
that a Veteran's survivor may receive the full amount of an 
award for accrued benefits.  See The Veterans Benefits Act of 
2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).

Accrued benefits include those that the Veteran was entitled 
to at the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a); see Hayes, 4 Vet. App. 353; 
see also Ralston v. West, 13 Vet. App. 108 (1999).  Thus, the 
appellant cannot furnish additional evidence that could be 
used to substantiate her claim, and VA cannot develop 
additional evidence that would substantiate the claim of 
entitlement to accrued benefits.  "Evidence in the file at 
date of death" means evidence in VA's possession on or 
before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death.  Hayes, 4 Vet. App. 353; 38 
C.F.R. § 3.1000(d)(4).

Initially, the Board observes that the Veteran filed a claim 
for entitlement to service connection for prostate cancer in 
October 2003, which had not been adjudicated at the time of 
his death in February 2005.  Therefore, the issue concerning 
entitlement to service connection for prostate cancer, to 
include as due to in-service Agent Orange exposure, had not 
been finally adjudicated and was still pending at the time of 
his death.  Taylor v. Nicholson, 21 Vet. App. 126, 129 
(2007).  Accordingly, the appellant has a valid claim for 
accrued benefits.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Additionally, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307 (2008).  The following 
diseases are deemed associated with herbicide exposure, under 
VA law: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309 (2008).  
The Veteran's service personnel records reflect that he 
served in Vietnam during the pertinent time period.  
Accordingly, the Veteran is presumed to have been exposed to 
Agent Orange.

As previously noted, to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).  

The evidence in the Veteran's claims file at the time of his 
death consists of his service personnel records and his 
October 2003 claim form.  At the time of the Veteran's death, 
no competent medical evidence had been submitted indicating 
that the Veteran had a current diagnosis of prostate cancer.  
Although the Veteran is presumed exposed to Agent Orange, the 
medical evidence of record at the time of the Veteran's death 
does not support service connection for prostate cancer, 
either on a presumptive basis or on a direct basis, because a 
diagnosis of prostate cancer was not of record at the time of 
his death.  See Degmetich, 104 F.3d at 1333; see also 
Brammer, 3 Vet. App. 223.

The Board acknowledges that the appellant has submitted 
private treatment records from 2003 which reflect diagnoses 
of prostate cancer.  However, those records were received by 
the RO in May 2006, and were not associated with the claims 
file prior to the Veteran's death.  Thus, they cannot be 
considered in determining whether the appellant is entitled 
to service connection for prostate cancer for accrued 
benefits purposes.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a); Hayes, 4 Vet. App. 353; Ralston, 13 Vet. App. 108.  
The Board also observes that the RO reported in its September 
2007 statement of the case that there were no VA treatment 
records for prostate cancer at the time of the Veteran's 
death.  Moreover, in her April 2009 hearing before the Board, 
the appellant stated that the Veteran was treated by a 
private oncologist for his prostate cancer, and did not 
receive treatment at a VA facility.  There is no indication 
that the Veteran was being treated for prostate cancer at a 
VA facility or had submitted private treatment records prior 
to his death.  There is also no indication that there are any 
missing service treatment records which might show a 
diagnosis of prostate cancer.  Accordingly, the Board 
concludes that the competent evidence of record or in VA's 
actual possession at the time of the Veteran's death failed 
to show a diagnosis of a current disability.  Under such 
circumstances, as review is limited to the evidence of record 
or in VA's possession at the time of death, service 
connection for prostate cancer is not warranted, and the 
appellant's claim of entitlement to service connection for 
prostate cancer for accrued benefits purposes must be denied.  

The Board acknowledges the appellant's contention that the RO 
failed to comply with its duty to assist in developing the 
Veteran's claim when it was filed in October 2003.  
Specifically, the appellant argues that, if the RO had 
properly notified the Veteran of the evidence necessary to 
substantiate his claim, the Veteran would have submitted the 
private medical treatment records from 2003 which reflect a 
diagnosis of prostate cancer, and his claim would have been 
granted.  In this respect, the claims file reflects that, 
although the Veteran filed his claim for entitlement to 
service connection for prostate cancer in October 2003, the 
RO did not send the Veteran notice of the information 
necessary to substantiate his claim in compliance with the 
VCAA.  Indeed, the RO failed to act on the Veteran's claim 
entirely, and only acknowledged the Veteran's claim after the 
Veteran's death in February 2005.  However, while the RO 
failed to properly comply with its duty to assist and notify 
the Veteran of the evidence necessary to substantiate his 
October 2003 claim, the law is clear that a claim for accrued 
benefits must be based on the evidence in the claims file or 
in VA's possession at the time of the Veteran's death.  See 
38 U.S.C.A. § 5121(a); Ralston, 13 Vet. App. at 113; 38 
C.F.R. § 3.1000(a).  The Board is sympathetic with the 
appellant's argument that the result in this case is unfair; 
however, the Board is bound by the applicable law and 
regulations and cannot ignore the law to correct unfairness.

Thus, as the evidence in the Veteran's claims file at the 
time of his death in February 2005 did not reflect a 
diagnosis of prostate cancer, service connection for prostate 
cancer for accrued benefits purposes is denied.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer, to include as due to 
exposure to Agent Orange, for accrued benefits purposes, is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


